Citation Nr: 0518243	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record shows that the veteran's anxiety 
disorder results in 
reduced reliability and productivity due to daily anxiety 
attacks and circumstantial speech, absent evidence of 
suicidal ideation, obsessive or ritualistic behavior, 
intermittent illogical, obscure, or irrelevant speech, 
impaired judgment and insight,
near-continuous depression, severe memory loss, impaired 
impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, inability to establish and maintain effective 
relationships, and difficulty in adapting to work or a 
worklike setting.  The veteran has been assigned Global 
Assessment of Functioning scores of 55 and 60.
CONCLUSION OF LAW

The schedular criteria for an increased rating of 50 percent, 
and no more, for service-connected anxiety disorder have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West  2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.125-4.130, Diagnostic 
Code 9413 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
The underlying claim to the veteran's disagreement with the 
disability rating assigned by the RO in the rating decision 
on appeal (July 2003) was a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In correspondence 
dated in March 2003, the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to a TDIU claim, including which portion of the information 
and evidence necessary to substantiate the TDIU claim was to 
be provided by the veteran and which portion VA would attempt 
to obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. 
at 187.  

The Board acknowledges that the March 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

The TDIU claim triggered a review of all of the veteran's 
service-connected disabilities and as previously noted, the 
veteran's October 2003 Notice of Disagreement raised the 
issue of the veteran's disagreement with the rating assigned 
the anxiety disorder.  The veteran was not further advised of 
the VCAA with respect to the "down-stream question" of the 
degree of disability of the veteran's anxiety disorder.  In 
VAOPGCPREC 8-03, the VA General Counsel noted that although 
it appeared that a NOD that first raised an issue satisfied 
the 38 C.F.R. § 3.1(p) definition of application, the General 
Counsel did not interpret 38 C.F.R. § 3.1(p) as requiring 
38 U.S.C.A. § 5103(a) notice upon receipt of a NOD raising a 
new issue.  VAOPGCPREC 8-03 p. 3.  The General Counsel, 
however, noted that under 38 U.S.C.A. § 7105(d)(1), upon 
receipt of a NOD in response to a decision on a claim, the 
agency of original jurisdiction must take development or 
review action it deems proper under applicable regulations.  
VAOPGCPREC 8-03 p. 3-4.  In this regard, the Board notes that 
the RO advised the veteran that he was entitled to a de novo 
review of his anxiety claim in a January 2004 letter.  Also, 
the RO obtained updated VA treatment records.  Pursuant to 
the veteran's request, a Decision Review Officer (DRO) 
conducted a de novo review of the veteran's anxiety claim in 
February 2004.  The veteran has not identified any 
outstanding evidence that he wants VA to obtain on his 
behalf.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2003 
rating decision and February 2004 Statement of the Case (SOC) 
issued by the DRO, which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach that decision.  The 
February 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records identified by the veteran from 
the Escondido and San Diego VA facilities. The RO afforded 
the veteran a VA examination in May 2003.  Lastly, the RO 
scheduled the veteran for a travel board hearing, which was 
held before the undersigned Veterans Law Judge in February 
2005.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     


II.	Evidence

In an October 1946 rating decision, the RO granted service 
connection for severe anxiety reaction and assigned a 50 
percent rating under former Diagnostic Code 9104 effective 
September 21, 1946, the day following the veteran's discharge 
from service.  Thereafter, the veteran's disability was 
evaluated on several occasions and several rating decisions 
were issued in which the veteran's disability was eventually 
reduced to 10 percent.  In the rating decision on appeal 
(July 2003), the RO increased the disability rating to 30 
percent under Diagnostic Code 9413 effective January 31, 
2003, the date of receipt of the TDIU claim.  

The May 2003 VA examination report shows that the examiner 
reviewed the claims file.  The veteran indicated that he had 
had problems with anxiety and depression since service.  He 
maintained that he was sober.  He reported that his primary 
care physician placed him on Paxil, which he took regularly 
with good results.  The examiner maintained that it was 
noteworthy that the veteran was psychiatrically hospitalized 
in 1997.  The veteran reported that he was 80 years old, that 
he was retired, and that he lived alone in a trailer.  He 
indicated that he was bothered "pretty much" daily by 
anxiety and difficulty sleeping.  He related that he 
sometimes had nightmares and that he had an exaggerated 
startle response.  He acknowledged that his treatment helped 
lessen his symptoms, but he needed treatment every day; he 
was not having any side-effects.  He complained of symptoms 
of panic, anxiety, difficulty sleeping, nightmares, and 
tremulousness.  The examiner added that the veteran did not 
have psychotic symptoms.  

The examiner observed that the veteran demonstrated no 
pressure or slurring of speech, but the veteran had a 
tendency to ramble.  The veteran did not exhibit obvious 
signs of psychosis and he presented at the examination 
adequately dressed and groomed.  He was not presently 
suicidal or homicidal.  He was oriented and he did not 
demonstrate any memory loss or impairment.  He did not 
display any obsessive or ritualistic behavior, he was not 
"panicky" at that time, and he was not "particularly" 
depressed.  Lastly, the examiner observed that the veteran 
appeared to be anxious at the examination.  

The examiner commented that as for the veteran's 
employability, he indicated that it was noteworthy that the 
veteran had been retired for several years.  The examiner 
noted that the veteran did have clear symptoms of anxiety.  
The examiner maintained that he "really doubt[ed] [that the 
veteran] would be able to work, whether due to anxiety or his 
physical disabilities anyway, as he [was] 80 years old."  On 
Axis I, the examiner provided a diagnosis of anxiety 
disorder, not otherwise specified.  On Axis V, the examiner 
assigned a GAF [Global Assessment of Functioning] score of 
55. 

VA treatment records dated from May 2001 to February 2004 
included a May 2001 mini-mental status evaluation.  The 
examiner noted that the veteran presented as a generally 
pleasant individual who spoke easily and at times, 
circumstantially, regarding his significant life history.  
The veteran reported that he retired in 1985.  He indicated 
that he lived with his 11-year-old dog.  He noted that in 
recent years he had to cope with recently diagnosed diabetes 
as well as locomotion problems, which he indicated were 
stressors that had been difficult for him to tolerate, but he 
added that he was coping reasonably well with the support of 
AA [Alcoholics Anonymous] and a few good friends.  He 
maintained that his current PTSD symptoms were mild and 
manageable.  The examiner noted that the mental status 
examination revealed that the veteran was oriented times 
three.  The veteran's short-term memory functions and 
sequential memory were below expectation, but his general 
fund of information was adequate.  His mood was euthymic and 
he denied current symptoms of depression.  The examiner 
further noted that the veteran appeared "somewhat" tense.  
His speech was noted as circumstantial, but appeared goal-
directed and "nr/r."  His thinking was logical though 
concrete.  He exhibited no psychotic signs or symptoms.  
Lastly, the examiner noted that the veteran's judgment and 
insight were adequate.  On Axis I, the examiner provided 
diagnoses of adjustment disorder with mixed emotional 
features and post-traumatic stress disorder (PTSD) by 
history.  On Axis V, the examiner assigned a GAF score of 60. 

A February 2002 VA treatment record showed that the veteran 
complained of deficits in his memory.  In a February 2003 
letter, A.H. (Family Nurse Practitioner) maintained that the 
veteran was not able to work due to his extreme anxiety 
disorder and fragile diabetes.  She noted that the veteran 
was also at a high risk for falls and that he was quite 
frail.  A May 2003 VA treatment record showed that the 
veteran reported that he felt better with a new dog and that 
he was receiving help from neighbors.  It was noted that the 
veteran was prone to extreme anxiety and that he was 
maintained on a high dose of Paxil.  It was further noted 
that the veteran had been worse the prior year.  A.H. noted 
an impression that the veteran's anxiety was improved, but he 
was still very fragile.
VA treatment records dated in August 2002, November 2002, 
February 2003,  August 2003, and February 2004, noted a past 
medical history of "[status post] fall with altered mental 
status, hospitalized" at Palomar Hospital; he was then 
discharged to Sunbridge West in January 2002.  Diagnoses 
noted included PTSD, depression, and memory deficit.  These 
records showed that the veteran reported that he lived alone 
and that his friend and wife came over to his home 
occasionally to help with the cleaning, shopping, finances, 
and transportation.  He indicated that he also had neighbors 
who checked on him frequently.  He denied that he felt 
bothered by feeling "down"/depressed or hopeless.  He 
denied loss of interest or pleasure in doing things.  He 
maintained that his chronic depression/anxiety was managed 
well with Paxil.  He was capable of carrying out the 
activities of daily living and most instrumental activities 
of daily living.  He drove locally only, but he needed to 
renew his license.  He needed assistance with medication 
management.  

Lastly, VA treatment records show that the veteran was seen 
on several occasions for management of his diabetes during 
which time the examiner noted that the veteran appeared alert 
and oriented times three.  It was also noted that the veteran 
was pleasant and appropriate.  

At the travel board hearing, the veteran indicated that he no 
longer saw a psychiatrist or psychologist.  (Transcript (T) 
3)  He did not like the medications (described as 
tranquilizers) prescribed to him because they made him unable 
to do anything.  (T. 3-4)  He slept for two hours at a time 
because he must go to the bathroom frequently; he drank a lot 
of water.  (T. 4)  On a typical day, the veteran walked his 
dog and he went to the mailbox.  (T. 5)  He indicated that 
his neighbors were a great support; some help him around the 
house and take him shopping.  (T. 5)  When asked if he was 
familiar with panic attacks, the veteran responded that "[he 
felt] it sometimes."  (T. 5)  He answered in the affirmative 
that he experienced shakiness, anxiety, and trouble 
breathing.  (T. 6)  He thought he experienced at least one 
episode every day.  (T. 6)  The prescribed medications 
inhibited him from going out and socializing.  (T. 7)  He 
indicated that he experienced lapses in his memory.  (T. 7)  
He maintained that his anxiety disorder was worse than what 
it was when he was discharged from service at which time he 
was assigned a 50 percent evaluation.  (T. 7)  He denied that 
he had suicidal ideations; rather, he expressed that he was 
grateful for his friends.  (T. 8)  When asked whether the 
veteran was currently taking any medications for his anxiety, 
the veteran responded that he was not sure but his authorized 
representative followed up the question with a negative 
response.  (T. 9)  The veteran testified that he retired in 
1985 from his last job as the maitre d' of Tropicana because 
he lost his finger and he eventually "lost everything."  
(T. 10-11)  He reaffirmed that he had daily panic attacks.  
(T. 12)  He concluded his testimony by maintaining that his 
neighbors were a lot of help to him and that they "[kept 
him] going"; he also attended AA meetings.  (T. 14)  He 
maintained that he had been shaking for "40, 50, 60 years" 
(which he believed was a physical manifestation of his 
anxiety).  (T. 15)  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  


III.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

General Rating Formula for Mental Disorders:

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long- term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 
(2004).

A 70 percent rating is prescribed for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  


IV.	Analysis

The veteran primarily complains of anxiety attacks described 
as similar to panic attacks that occur at least one time a 
day, according to testimony the veteran presented at the 
travel board hearing.  The May 2003 VA examiner observed that 
the veteran appeared anxious at the examination and noted 
that the veteran displayed clear symptoms of anxiety.  The 
May 2003 VA examiner also indicated that the veteran had a 
tendency to ramble.  VA treatment records similarly noted 
that the veteran demonstrated circumstantial speech on 
examination.  The Board finds that the veteran's anxiety 
disorder results in reduced reliability and productivity due 
to daily anxiety attacks and circumstantial speech, which is 
criteria associated with a 50 percent rating under Diagnostic 
Code 9413.  The medical evidence further shows that the 
veteran has been assigned GAF scores of 55 and 60, which as 
previously noted, reflects moderate symptoms or moderate 
difficulty in social or occupational functioning, which is 
consistent with a 50 percent rating under Diagnostic Code 
9413.  Accordingly, the Board finds that the veteran is 
entitled to a higher rating of 50 percent under Diagnostic 
Code 9413.   

The Board, however, finds that the symptomatology associated 
with the veteran's anxiety disorder does not more nearly 
approximate the criteria associated with a 70 percent rating 
under Diagnostic Code 9413.  The veteran denied that he had 
suicidal ideations at the May 2003 VA examination and at the 
travel board hearing.  The May 2003 VA examiner indicated 
that the veteran did not display any obsessive or ritualistic 
behavior, nor did the veteran complain that his anxiety 
disorder caused him to engage in obsessional rituals that 
interfered with routine activities.  While the veteran's 
speech is at times circumstantial, it is not intermittently 
illogical, obscure, or irrelevant as the May 2001 mental 
evaluation revealed that the veteran's speech was goal-
directed and his thinking was logical.  The May 2001 mental 
evaluation further revealed that the veteran's judgment and 
insight were adequate.  

At the May 2003 VA examination the veteran complained of 
depression, but disturbances of motivation and mood are 
contemplated in the currently assigned 50 percent rating.  As 
for the criteria associated with the next higher rating of 70 
percent, the evidence fails to show that the veteran has near 
continuous depression that affects his ability to function 
independently, appropriately, and effectively.  Rather, VA 
treatment records dated in May 2001, August 2002, November 
2002, February 2003, and August 2003 showed that at times the 
veteran's mood was euthymic and that he denied current 
symptoms of depression or that he felt "down," or hopeless.  
The veteran complains of memory loss and the May 2001 
evaluation noted that the veteran's short-term memory 
functions and sequential memory were below expectation-
although the May 2003 VA examiner noted that the veteran did 
not demonstrate any memory loss or impairment on  
examination.  Impairment of short- and long-term memory is 
contemplated in the currently assigned 50 percent rating.  
The evidence does not show that any memory lapses the veteran 
experiences are of such severity that a higher evaluation 
would be appropriate.  

There is no evidence that the veteran has an impaired impulse 
control.  The veteran also does not have spatial 
disorientation as he was oriented in all spheres on VA 
examination as well as on mental status examinations noted in 
the VA treatment records.  The evidence shows that the 
veteran does not neglect his personal appearance and hygiene.  
According to the May 2003 VA examiner, the veteran presented 
at the examination adequately dressed and groomed and VA 
treatment records noted no findings inconsistent with what 
the VA examiner observed.  The evidence shows that the 
veteran has a robust network of people that he depends on for 
companionship as well as assistance in cleaning, shopping, 
finances, and transportation.  Thus, the veteran's anxiety 
disorder does not render him incapable of establishing and 
maintaining effective relationships.  Lastly, the evidence 
shows that the veteran has been retired for approximately 20 
years-reportedly due to an on the job accident according to 
testimony the veteran presented at the travel board hearing.  
Thus, the evidence fails to show that the veteran's anxiety 
disorder results in difficulty in adapting to work or a 
worklike setting.   

For the foregoing reasons, the Board finds that the 
symptomatology associated with the veteran's anxiety disorder 
does not more nearly approximate the criteria associated with 
a 70 percent rating under Diagnostic Code 9413.  Accordingly, 
the veteran is entitled to an increased rating of 50 percent, 
and no more, under Diagnostic Code 9413.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected anxiety disorder alone 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2004).  In the instant case, to the extent 
that the veteran's service-connected disability interferes 
with his employability, the currently assigned 50 percent 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An increased rating of 50 percent, and no more, for service-
connected anxiety disorder is granted, subject to the law and 
regulations controlling the award of monetary benefits.





REMAND

In VA Form 9 (Appeal to Board of Veterans' Appeal) filed in 
April 2004, the veteran maintained that he was entitled to a 
higher rating for his service-connected anxiety disorder 
because he had not been able to sustain employment for the 
past 50 years.  He contended that his productivity remained 
reduced for that entire period of time.  The Board finds that 
the April 2004 VA Form 9 should also be construed as a Notice 
of Disagreement with the RO's decision to deny TDIU in the 
July 2003 rating decision as it was filed within one year 
notice thereof and can be construed as containing the 
requisite elements of a notice of disagreement.  38 U.S.C.A.              
§ 7105(b) (West 2002); 38 C.F.R. 20.302(a) (2004).  The 
claims file shows that no SOC has been furnished to the 
veteran on the issue of entitlement to TDIU.  38 C.F.R. 
§ 19.26 (2004).  The veteran is entitled to a SOC on this 
issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (holding that, where a notice of disagreement is filed 
with a claim and no SOC has been issued, the Board should 
remand, not refer, that issue to the RO to issue a SOC).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Please reexamine the claim with 
consideration of any newly obtained 
evidence and determine if additional 
development is warranted on the basis 
thereof.  If the matter is not resolved 
by granting the benefit sought on appeal 
or the NOD is not withdrawn, then the 
veteran should be provided with a SOC on 
the issue of entitlement to TDIU.  The 
veteran should be given notice of his 
appeal rights and the need to perfect his 
appeal.  If the appeal is subsequently 
perfected by timely submission of a 
substantive appeal, then the matter 
should be forwarded to the Board.  



The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


